Conviction is for unlawful transportation of intoxicating liquor with punishment assessed at one year's confinement in the penitentiary. *Page 245 
Motion to quash the indictment was presented upon the ground that the law under which the prosecution proceeded was unconstitutional and unenforceable as being in conflict with the Constitution of the United States and the Act of Congress thereunder. Since the decision in Ex Parte Gilmore,88 Tex. Crim. 529, 228 S.W.  Rep., 199, this question has been so frequently decided adversely to the contention that we deem it unnecessary to cite the cases, save the two cases of Clyde Chandler v. State, 89 Tex.Crim. Rep., 232 S.W.  Rep., 336, and 89 Tex.Crim. Rep., 232 S.W.  Rep., 337, and the two cases of John Chandler v. State, 89 Tex.Crim. Rep., 232 S.W.  Rep., 317 and 89 Tex.Crim. Rep., 232 S.W. Rep., 336. The same contentions here urged were relied on in the four cases last cited. Not being satisfied with the holding of this court, writs of error to the United States Supreme Court were applied for and granted. That Court, on January 8, 1923, dismissed said cases, declining to consider the questions raised.
The first bill of exception complains that a state witness was permitted to testify that upon searching appellant's automobile while appellant was under arrest, whiskey was found, but that such officer had no search warrant. Under authority of Welchek v. State, (No. 7136) the objection was not tenable.
All other questions presented by bills of exception relate to the charge of the court and to the refusal to give certain special charges. No statement of facts is in the record, and obviously, in its absence we can not intelligently pass upon questions raised relative to the charge given, nor to those refused.
Finding no error in the record, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.